Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed November 30, 2021.  Claims 1, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 6, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (2014/0201653) in view of Kim (2014/0306905), Wu (2014/0152593) and Sheng (WO 2015035580 /US 2016/0224234).

With regard to claims 1 and 9, Han discloses an electronic device ([0025] “FIGS. 2A and 2B show examples of an electronic device using a double-sided display according to an embodiment of the present disclosure”), comprising:
a first display disposed on a front surface of the electronic device (Figure 2A, #210 and [0046] “Referring to FIG. 2A, a first screen is displayed in a first direction 212 on a first display 210 …”);
a second display disposed on a rear surface of the electronic device, wherein the second display is different from the first display (Figure 2A, #220 and [0046] “… a second screen is displayed in a second direction 222 on a second display 220 thereof”);
a processor electrically connected with the first display and the second display; (Figure 11, #1100); and
a memory electrically connected with the processor (Figure 11, #1104),
wherein the memory is configured to store instructions [0105], which when executed, cause the processor to:
in response to detecting a first posture of the electronic device in which the first display is faced a first direction, display a first content on the first display ([0048] “Referring to FIG. 2B, the double-sided display may be implemented as a transparent display. In the case of the transparent display, when a user sees a screen in the first direction, a specific screen is displayed on the front surface of the screen …”), wherein 
detect a change from the first posture to a second posture in which the first display is faced in a second direction, based on a motion of the electronic device (Figure 9, #902); and
in response to detecting the second posture of the electronic device, deactivate the first display, activate the second display ([0055] “… when the front display 300 is displayed, the back display 310 may be inactivated and not displayed …”). 	
The office finds no specific disclosure in Han wherein the first content control button is related to a call connection, wherein in response to the second posture also detecting a grip area, wherein in response to detecting the grip area, determine another area except for the grip area on the second display as a displaying area for displaying a second content, wherein the second content includes a second at least one control button receiving the user input related to the call connection and having a different size from that of the at least one first control button; and display the second content in the displaying area on the second display so that a user can select the second at least one control button without changing the grip area on the electronic. 
Kim discloses detecting a grip area, wherein in response to detecting the grip area, determine another area except for the grip area on the second display as a displaying area for displaying a second content ([0162] “… the electronic device can designate part of active area as the inactive area 605 according to the user's grip as shown in FIG. 6C”), wherein the second content includes a second at least one control 
The office finds combining Han and Kim would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Han discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kim also discloses an electronic device, a "comparable" device, which has been improved by detecting a grip area, determining another area except for the grip area on the second display as a displaying area for displaying a second content wherein the second content includes a second at least one control button receiving the user input.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Kim's known technique of detecting a grip area, determining another area except for the grip area on the second display as a displaying area for displaying a second content wherein the second content includes a second at least one control button receiving the user input in the same way in Han.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Han and Kim, the combination would, therefore, yield predictable results.
The office finds no specific disclosure in the combination of Han and Kim wherein the first and second content control button is related to a call connection and having a 
The office finds combining Han, Kim and Wu would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Han and Kim discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Wu also discloses an electronic device, a "comparable" device, which has been improved by displaying the second content so that a user can select the second at least one control button without changing the grip area on the electronic.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Wu's known technique of displaying the second content so that a user 
The office finds no specific disclosure in the combination of Han, Kim and Wu wherein the first and second content control button is related to a call connection and having a different size from that of the at least one first control button.  Sheng discloses content control buttons being related to a call connection (Figure 1B #202 and [0051] “To facilitate the user to answer a call by one hand, the answer touch button and the reject touch button can be displayed above and below the dragging button symmetrically”).  
The office finds combining Han, Kim, Wu and Sheng would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Han, Kim and Wu discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Sheng also discloses an electronic device, a "comparable" device, which has been improved by displaying content control buttons related to a call connection.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Sheng's known technique of 
		The office finds no specific disclosure in the combination of Han, Kim, Wu and Sheng wherein the second content control button is a different size from that of the at least one first control button.  Since courts have found, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (Changes in Size / Proportion  MPEP §2144.04(IV)(A)), and since the office finds the second content control button being a different size from that of the at least one first control button is a recitation of relative dimensions that would not make the claimed device to perform differently than the prior art, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the second content control button being a different size from that of the at least one first control button.  

With regard to claim 6 and 13, the office finds Han discloses the memory is further configured to store instructions that control to detect a notification event (Figure 

With regard to claims 5 and 12, the office finds no specific disclosure in Han wherein the memory is further configured to store instructions that detect a grip area from an edge of at least one of the first display and the second display during the motion of the electronic device, and determine the second content to be displayed on the second display based on the determined grip area.  Kim discloses the memory is further configured to store instructions that detect a grip area from an edge of at least one of the first display and the second display during the motion of the electronic device (Figure 6C, #605), and determine the second content to be displayed on the first display based on the determined grip area ([0165] “The virtual inactive area setting indicates that the active area is narrowed. Accordingly, the electronic device can display the execution screen according to the changed active area”).  
		The office finds combining Han and Kim would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Han discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kim also discloses an electronic device, a "comparable" device, which has been improved by including the memory being further configured to store instructions that detect a grip area from an edge of at least one of the first display and the second display during the motion of the electronic device, and determine the second content to be displayed on the second display based on the 
		The finds no specific disclosure in the combination of Han, Kim, Wu and Sheng wherein content determined to be displayed based on a position of the grip area is on the second display.  Since courts have found mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Part MPEP §2144.04(VI)), and since the office finds content determined to be displayed based on a position of the grip area is on the second display is a mere duplication of parts having no patentable significance, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include content determined to be displayed based on a position of the grip area is on the second display.  


s 4, 7, 8, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han, Kim, Wu and Sheng in view of Seo (KR 2011 0125356). 

With regard to claims 4 and 11, the office finds no specific disclosure in the combination of Han, Kim, Wu and Sheng wherein the second content displayed on the second display is associated with the first content displayed on the first display.  Seo discloses the second content displayed on the second display is associated with the first content displayed on the first display (Figure 10 & [0109] “According to fig. 10 is the rotational direction of the mobile terminal (100), one example in which the different second information is indicated is shown. As the user oriented side is changed multiple sublists included within one list show the case of being consecutively indicated.  Referring to Figure 10, the control unit (180) indicates the second sublist (10b) among multiple sublists through the transparent display (151) (S501). And if the mobile terminal (100) rotates at the first direction and the user oriented side of the transparent display (151) is changed to the rear surface (151b) in the front side (151a), the first sublist (10a) is indicated (S502)” wherein the office considers Seo’s sublists 10b and 10a as corresponding with the claimed second content associated with the first content.  
	The office finds combining Han, Kim, Wu, Sheng and Seo would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Han, Kim, Wu and Sheng discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the 

With regard to claims 7 and 14, the office finds no specific disclosure in the combination of Han, Kim, Wu and Sheng wherein the memory is further configured to store instructions that control to display any one of superordinate items of pre-set functions on the second display, detect a user input for scrolling the superordinate items, and scroll the superordinate items based on the user input and to display another item of the superordinate items on the second display.  Seo discloses the memory is further configured to store instructions that control to display any one of superordinate items of pre-set functions on the second display, detect a user input for scrolling the superordinate items, and scroll the superordinate items based on the user input and to display another item of the superordinate items on the second display ([0116] wherein 
		The office finds combining Han, Kim, Wu, Sheng and Seo would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Han, Kim, Wu and Sheng discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Seo also discloses an electronic device, a "comparable" device, which has been improved by including the memory being further configured to store instructions that control to display any one of superordinate items of pre-set functions on the second display, detect a user input for scrolling the superordinate items, and scroll the superordinate items based on the user input and to display another item of the superordinate items on the second display.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Seo's known technique of including the memory being further configured to store instructions that control to display any one of superordinate items of pre-set functions on the second display, detect a user input for scrolling the superordinate items, and scroll the superordinate items based on the user input and to display another item of the superordinate items on the second display in the same way in the combination of Han, Kim, Wu and Sheng.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same 

With regard to claims 8 and 15, the office finds no specific disclosure in the combination of Han, Kim, Wu and Sheng wherein the memory is further configured to store instructions that control to detect a user input regarding the second content displayed on the second display, detect that the direction of the first display is changed from the second direction to the first direction based on the motion of the electronic device, and in response to the direction of the first display being changed from the second direction to the first direction, display, on the first display, the first content indicating a result of the user input regarding the second content displayed on the second display.  Seo discloses the memory is further configured to store instructions that control to detect a user input regarding the second content displayed on the second display, detect that the direction of the first display is changed from the second direction to the first direction based on the motion of the electronic device, and in response to the direction of the first display being changed from the second direction to the first direction, display, on the first display, the first content indicating a result of the user input regarding the second content displayed on the second display ([0116] wherein the office considers Seo’s user oriented side change as corresponding with the claimed detect that the direction of the first display is changed).
		The office finds combining Han, Kim, Wu, Sheng and Seo would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the .


Response to Arguments
Applicant's arguments with respect to claims 1, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15 have been considered but are directed toward newly amended claims and are believed to be answered by and are therefore moot in view of the new ground(s) of rejection presented above.  All objections in the previous office action not specifically addressed in this office action are hereby withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622